               Case:19-04258-swd             Doc #:398 Filed: 02/03/20           Page 1 of 1


                                          WESTERN DISTRICT OF MICHIGAN


                                                                                                      TELEPHONE
                                                 CHAMBERS OF                                        61 6 - 456 - 2949
                                             SCOTT W. DALES
                                                 CHIEF JUDGE


                                      ONE DIVISION AVENUE NORTH
                                   GRAND RAPIDS, MICHIGAN 49503


VIA CM/ECF ONLY

                                              February 3, 2020

To Parties Who Have Appeared

        Re: In re Najeeb Ahmed Khan, Case No. 19-04258-swd; In re Khan Aviation, Inc., Case
        No. 19-04261-swd; In re GN Investments, LLC, Case No. 19-04262-swd; KRW
        Investments, Inc., Case No. 19-04264-swd; NJ Realty, LLC, Case No. 19-04266-swd; In
        re NAK Holdings, LLC, Case No. 19-04267-swd; Sarah Air, LLC, Case No. 19-04268-
        swd; and In re Interlogic Outsourcing, Inc., et al., 1 Case No. 20-00325

Ladies and Gentlemen:

       The court is endeavoring to schedule additional, dedicated hearing dates in the above­
referenced matters. The following dates are currently available:

                 April: 2, 3, 6, 7, 13, 14, 30

                 May: 4, 18, 20

                 June: 1, 2, 4, 5, 15, 18.

        If you wish to be heard before the court selects the dedicated hearing dates for April through
June, please send a short email to Kathy Trapp, Kathy Trapp@miwb.uscourts.gov expressing your
preferences no later than Friday, February 7, 2020 at noon.

        I will announce the additional dates shortly after Friday's deadline.

        Thanks for your cooperation.




1
  The Debtors are lnterlogic Outsourcing, Inc., Case No. 20-00325-swd; IOI Payroll Services, Inc., Case No. 20-
00326-swd; TimePlus Systems, LLC, Case No. 20-00332-swd; IOI West, Inc., Case No. 20-00327-swd; Lakeview
Technology, Inc., Case No. 20-00330-swd; Lakeview Holdings, Inc., Case No. 20-00329-swd; and ModEam, Inc.,
Case No. 20-0033 1-swd.
